Hinman, J.
The object of the plaintiff’s bill is, to compel a reconveyance to him, of certain premises, which he had previously deeded to the defendants. The ground of the application, principally relied upon in the bill, was, the combination and fraud of the defendants, in procuring their deed. But as the plaintiff is deprived of this ground of relief, by the finding that there was no such fraud or combination as is alleged, the plaintiff now relies upon the mutual mistake of the parties, and of the magistrate employed to draw up the deed, as to the effect of a reservation contained in it.
The plaintiff is the uncle and step-father of the defendants ; and executed the deed in consideration of his affection for them, as his relations. The statement, therefore, in the instrument, that it was given in consideration of a thousand dollars, is incorrect, as is shown by the finding. The reser-ervation follows immediately after the description of the property, and is in these words : “ Reserving to myself the use and improvement of said property, during my natural *121life ; also to dispose of any part thereof, should it be necessary for my support.” ft is not denied, that, by our prac-reservation of the use and improvement property, during the plaintiff’s life, is valid ; but, it is claimed, that the power to dispose of any part of it, should it be necessary for the plaintiffs support, is repugnant to the express terms of the conveyance, and contrary to its general intent, and, therefore, void. If the plaintiff is wrong in this claim, it obviously puts an end to his case, by showing that there was no mistake, either in fact, or in law. But nothing has been said, by the defendant’s counsel, in answer to this part of the plaintiff’s claim ; and as we are satisfied, on other grounds, that no relief can, at present, be granted considered it unnecessary to examine this question.
It is insisted, that the only proper relief, provided the plaintiff is entitled to any relief, is, to have his deed set aside, and the property reconveyed to him. We think this claim cannot be sustained. If the power to sell was valid, the instrument would be precisely what the parties intended, and there would be no occasion to ask for relief; and w'holly to set aside the deed, because the parties happened to be mistaken in regard to the legal effect of this clause, would be placing them in a very different situation from what was contemplated, by any one. It is said, this ought to be done, because the deed was without any valuable consideration, and was voluntary. This, in certain cases, would be an answer to any claim, on the part of the voluntary grantees, if they were compelled to come into court, to have a voluntary conveyance made effectual, in consequence of some such mistake as is here claimed. But we do not think it entitled to any weight, where a grantor is asking to be relieved against the consequences of his voluntary deed.
As, then, the plaintiff has no right, under any circumstances, to have his deed set aside, and himself placed in a better condition than he would be in, if the mistake had not existed, but his only right must be, to have the deed made effectual according to the intent; it seems clear, that he ought first to show, as a ground for relief, that the event has happened, upon which alone he intended to reserve the power to sel!. He intended to reserve this power, only in case the avails should be wanted for his support. But it is not al*122leged in the bill, nor is it found as a fact, that he needs the avails of this property, ot any part of it, for his support. The inference, rather, is, that he does not now need them. He is supporting himself, as he has done through life, by his labour, and the use of this property. It does not, therefore, appear, that he will ever require the property to be sold for his support; or, if he should, that the defendants would object to, or refuse to perfect, a sale made for this purpose. Indeed, the bill was not framed with a view to any such relief. It asks only to have the deed wholly set aside, and the property reconveyed to the plaintiff. It has been pursued, with that object alone in view. We think, therefore, that until the exigency which was contemplated has happened, it is premature to ask for any relief.
It is apparent, from this view of the subject, that the question, whether this mistake is of a character to authorize the court to correct it, is not involved in the decision. That is a question of some difficulty; and we do not feel inclined unnecessarily to enter into it. We are satisfied the plaintiffs bill should be dismissed, on the ground that the exigency has not yet transpired upon which he intended to reserve the power to sell; and so we advise the superior court.
In this opinion the other Judges concurred.
Bill dismissed.